Citation Nr: 0930013	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-29 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an effective date earlier than October 30, 
1995, for the grant of service connection for posttraumatic 
stress disorder (PTSD) and for assignment of a 100 percent 
rating.

2.  Entitlement to the assignment of an earlier effective 
date for the grant of special monthly compensation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from July 1967 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The Board remanded this case in January 2007.

The Veteran has argued that the issue decided herein is 
inextricably intertwined with the issue addressed in the 
remand.  The Board points out that although the rating 
assigned for a service connected disorder impacts on the 
determination concerning special monthly compensation, the 
receipt of special monthly compensation does not affect the 
rating assigned a disorder (including when evaluating the 
effective date of any increase in disability).  The Board 
accordingly concludes that the issue decided herein is not 
inextricably intertwined with the remanded issue.

The issue of entitlement to the assignment of an earlier 
effective date for the grant of special monthly compensation 
is addressed in the REMAND portion of the decision below.   


FINDINGS OF FACT

1.  In September 1989, service connection for PTSD was 
denied; the Veteran received notice of the decision and of 
his appellate rights with respect thereto, and there is no 
credible evidence that he appealed the decision.

2.  Following the September 1989 decision denying service 
connection for PTSD, there is no evidence that any 
communication was received from the Veteran or any 
representative seeking service connection for PTSD until 
March 1996.

3.  An October 30, 1995, VA hospital report documented 
treatment for PTSD and another psychiatric disability; this 
hospital report is accepted as the date of the Veteran's 
claim for an increased rating for psychiatric disability.

4.  It is not factually ascertainable that the Veteran's 
service-connected psychiatric disability increased in 
severity in the year prior to the October 5, 1995, date of 
claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 30, 
1995, for the grant of service connection for PTSD and award 
of a 100 percent evaluation have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in various correspondences, including in May 2002 
and February 2007.  The latter communication specifically 
addressed the information and evidence necessary to 
substantiate the proper effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board nevertheless points out that once the underlying claim 
was substantiated through the grant of service connection in 
February 2002 (or, depending on the Veteran's theory of the 
case, when a 100 percent rating was granted in March 2003), 
VA had no further notice obligations under 38 U.S.C.A. § 
5103(a) with respect to the Veteran's disagreement with the 
effective date assigned.  The record reflects that the 
Veteran did receive the notice to which he is entitled under 
38 U.S.C.A. §§ 5103A and 7105.  See Dingess/Hartman, 19 Vet. 
App. at 490-91; 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified 
at 38 C.F.R. § 3.159(b)(3)).

In any event, the Veteran eventually did receive notice as to 
the information and evidence necessary to substantiate the 
effective date claim in the February 2007 correspondence.  
His claim was most recently readjudicated in the January 2008 
supplemental statement of the case.  Any notice deficiency in 
this case therefore has been cured.  See generally, Goodwin 
v. Peake, 22 Vet. App 128 (2008) (where claim has been 
substantiated after the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), the appellant bears the burden 
of demonstrating any prejudice from defective VCAA notice 
with respect to the downstream elements).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the record shows that 
the Veteran's claims files were lost at some point between 
1996 and 1998, and that some documents previously of record 
are no longer available.  The record reflects that the RO has 
undertaken all reasonable actions to reconstitute the record, 
including undertaking a search of its facility.  The RO 
informed the Veteran in June 1998 of the loss of his claims 
files, and through the years since that time the Veteran has 
intermittently provided copies of documents in his 
possession.  In an April 2001 correspondence, the RO 
indicated that the Federal Records Center in Laguna Niguel 
(where his records may have been retired) has determined that 
any records for the Veteran are missing.  In January 2007, 
the Board remanded the case to the RO for a search of 
pertinent repositories to retrieve past VA decisional 
documents; the RO in May 2007 indicated that no additional 
such records for the Veteran were present.

Given the extensive efforts to reconstitute the Veteran's 
claims files (which now number 4 volumes), the Board finds 
that further efforts to obtain any past records for the 
Veteran would be futile.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken in 
order to comply with the provisions of 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159. Therefore, the Veteran will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

Factual background

Historically, service connection for PTSD was granted in a 
February 2002 rating decision; the Veteran was assigned a 30 
percent evaluation effective February 9, 1996.  In March 
2003, the RO assigned the Veteran a 100 percent evaluation 
for PTSD, effective February 9, 1996.  In a February 2005 
supplemental statement of the case, the RO assigned an 
effective date of October 30, 1995, for the award of a 100 
percent evaluation, based on a VA hospital report of that 
date, which is described in further detail below.

The record shows that at some point prior to May 1998, the 
Veteran's claims file was lost and required reconstitution.  
In May 1998, the RO undertook a search of its facility in an 
attempt to locate the claims files, to no avail.  In June 
1998 the RO informed the Veteran that his claims files were 
missing, and requested that he provide copies of any VA 
correspondence in his possession.  He was also requested to 
provide other information to allow the RO to contact 
alternate sources of copies of such communications.  In July 
1998, he responded by noting that he had hand-carried a PTSD 
claim to the appropriate person in March 1996.  Throughout 
this appeal, he has intermittently provided various 
correspondences discussed in further detail below.

On file is a copy of a September 18, 1989, VA correspondence, 
on which VA advised the Veteran that his claim for PTSD was 
denied.  The correspondence indicates that attached was a 
copy of his appellate rights with respect to the decision.  
This copy was submitted by the Veteran in March 2007, and 
bears a note indicating that it was copied from the VA claims 
file at the request of the Veteran.  The Veteran contends 
that he never received the September 1989 correspondence.

In April 1993 correspondence, the RO informed the Veteran 
that "We have received your application for benefits."  The 
correspondence did not identify the nature of the 
application.

On October 30, 2005, the Veteran was admitted to a VA medical 
facility for the treatment of PTSD and a delusional disorder.  
He indicated that the admission was his first for PTSD and 
that he was voluntarily seeking admission on the 
recommendation of his supervisor because of symptoms 
including paranoia about coworkers and persecutory ideations.  
He explained that his symptoms dated back many years, and 
that his distress began in 1982 with the death of his spouse.

A February 1996 VA psychiatric report notes that the Veteran 
had experienced pre-service and service psychic trauma, and 
had been treated for the past three years.  The report noted 
that in 1995, after chronic problems coping with symptoms in 
the workplace, the Veteran decompensated and was admitted.  
The report diagnosed the Veteran as having PTSD, major 
depression, and dissociative disorder.  In an accompanying 
February 1996 note, the physician indicated that the Veteran 
was unable to work.

In March 1996, the RO sent the Veteran a correspondence 
explaining what actions had been taken on a claim of service 
connection for PTSD he apparently had filed.  The 
correspondence requested certain information from him.  The 
Veteran responded to the correspondence.

At some point in 1996, the Veteran received a disability 
retirement from his job.  In July 1996, the Social Security 
Administration (SSA) determined that the Veteran was disabled 
for their purposes.  Subsequent VA, private and SSA records 
on file document that he was considered unemployable on 
account of PTSD and depressive disorders.

On February 9, 1998, the RO conducted an inquiry into its 
electronic database concerning the history of the Veteran's 
claims.  According to the database, as of February 1998, the 
Veteran was listed as not having received service connection 
for a variety of diagnostic codes, including Diagnostic Code 
9411 (i.e. PTSD).

In statements and testimony on file, the Veteran maintains 
that in 1972 he was granted service connection for a nervous 
disorder, and that in 1993 he was granted service connection 
for PTSD.  In support of his contentions he has provided a 
statement, dated in October 1993 but submitted by him in 
February 2002, by a former representative informing him that 
the RO recently denied assignment of an evaluation greater 
than 0 percent for nervous and skin conditions.  The 
representative indicated that he was speculating that the RO 
meant PTSD when it referred to a "nervous condition."  The 
representative indicated that he had a copy of a 1972 notice 
of the assignment of a 0 percent rating for nervous condition 
and chloracne.  The Veteran testified that he in fact had 
appealed the noncompensable rating assigned in 1972.

In support of his contention that he appealed the 1972 
decision, and beginning in March 2007, the Veteran submitted 
copies of statements purportedly typed by him from October 
1972 through 1995, in which stated that he disagreed with a 
1972 rating decision which assigned a noncompensable 
disability evaluation for a nervous condition.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  

The effective date for an award of benefits based upon new 
and material evidence is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii). 

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, the date of VA outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when the report 
of such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent 
evaluation for PTSD is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

The Veteran contends that he is entitled to an effective date 
in 1972 for the grant of service connection for PTSD and/or 
the assignment of a 100 percent rating for psychiatric 
disability.  He contends that he initiated an appeal of the 
noncompensable rating assigned the nervous disorder in 1972, 
and that his claim for a higher rating remained outstanding 
until a 100 percent rating was assigned in March 2003; he 
asserts that the nervous disorder encompassed his later-
diagnosed PTSD, and that therefore the effective date of 
service connection for PTSD should also extend to 1972.  He 
alleges that he never received notice of the September 1989 
VA denial of service connection for PTSD.

The Board initially notes that it is unclear whether the 
Veteran's claim for an earlier effective date is governed by 
the regulation pertaining to the effective date for the grant 
of service connection (based on a reopened claim) versus the 
effective date for the grant of an increased rating, given 
the state of the record.  In the Board's opinion, the more 
proper course is to consider the claim under the regulation 
pertaining to the award of service connection based on a 
reopened claim, as the evidence clearly suggests, the October 
1993 representative's speculation to the contrary 
notwithstanding, that service connection was not in effect 
for PTSD until the February 2002 rating decision.  This is 
supported by the September 1989 letter denying service 
connection for PTSD, by the fact that the Veteran himself in 
1996 apparently filed for service connection for PTSD, and by 
the February 1998 electronic inquiry showing that service 
connection for PTSD was not in effect.  In any event, and 
given the uncertainty occasioned by the RO's loss of the 
Veteran's claims files, the Board will address both sets of 
regulations.

The Board will now address the Veteran's contention that he 
initiated an appeal of a noncompensable rating for a 
psychiatric disorder in 1972.  The records suggestive of such 
award include the former representative's statement dated in 
October 1993 and submitted into the record 11 years later.  
Also in support of his assertion are communications covering 
the years from 1972 to 1995, which purports to insist to VA 
that he wanted to pursue appellate review of the 1972 
decision.  Those communications were first received from the 
Veteran in 2007, and on a sporadic basis.  Moreover, the 
Board finds it highly unlikely that VA would receive yearly 
communications from the Veteran requesting the initiation of 
appellate review of a rating decision, and yet steadfastly 
fail to respond for more than 2 decades.  The Board finds the 
implication of the letters to be unreasonable, and concludes 
that they lack authenticity.  In other words, the Board finds 
that the letters either were not created prior to March 2007, 
or were otherwise never submitted to VA prior to 2007.  The 
Board consequently finds that there is no probative or 
credible evidence that the Veteran initiated appellate review 
of any 1972 rating action granting service connection for a 
nervous disorder and assigning a noncompensable evaluation 
therefor.  Overall, the weight of the evidence, including 
database searches by the RO, indicates that no disability 
compensation for any psychiatric disorder had ever been 
granted prior to the February 2002 action awarding service 
connection for PTSD.

Turning first to the effective date for the grant of service 
connection for PTSD, the record shows that service connection 
for that disorder was denied in September 1989.  Although the 
Veteran contends that he never received notice of the 
September 1989 decision, the Board points out that it is the 
Veteran himself who added the document to the record in March 
2007.  It is rather obvious that he in fact did receive the 
notice, and received it prior to May 1998 (given that the 
copy specifically notes that it was provided at the Veteran's 
request).  To the extent he instead argues that he did not 
receive notice of his appellate rights with respect thereto, 
the September 1989 document indicates that such notice was 
attached.  The Board points out that there is a presumption 
of regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  Therefore, it must be presumed that the Secretary 
properly provided the Veteran with notice of his appellate 
rights, as indicated by the September 1989 document.  The 
presumption of regularity is not absolute; it may be rebutted 
by the submission of "clear evidence to the contrary."  
Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 
64 (1992).  If such evidence was submitted, the burden would 
shift to the Secretary to show that proper procedures were 
followed.  Warfield v. Gober, 10 Vet. App. 483 (1997).

In this case, there is nothing to suggest that notice of the 
appellate rights were not included with the correspondence.  
As already indicated, the Veteran clearly did receive the 
September 1989 correspondence, as he is the one who provided 
a copy to VA.  The Board finds that the presumption of 
regularity has not been rebutted, and that he did receive the 
September 1989 correspondence along with his appellate 
rights.

The next reference in the file to a claim is contained in the 
April 1993 VA correspondence, which unfortunately does not 
identify what benefit(s) the Veteran was seeking.  The 
October 1993 correspondence from his former representative, 
however, suggests that the issues concerned increased ratings 
for nervous and skin disorders.  As already discussed, 
however, it is concluded that no such award was in effect.  
This is further supported by VA's electronic records for 
1998, which although not detailed, do show that VA considered 
the Veteran's PTSD to be in a nonservice-connected status.

No other reference to a claim for PTSD is of record until 
1996.  Given the absence of any probative indication that a 
claim for service connection for PTSD was filed by the 
Veteran between September 1989 and March of 1996, the Board 
concludes that the Veteran filed his reopened claim in March 
1996.

The RO assigned the Veteran an effective date of October 30, 
1995, based on a VA hospital report of that date.  To 
constitute a claim to reopen, however, the hospital report 
would have to document some indication by the Veteran that he 
believed his PTSD was linked to service, or the report would 
otherwise suggest such a relationship.  The Board finds that 
the October 1995 hospital report did not contain information 
sufficient to constitute a claim by the Veteran for service 
connection for PTSD.

Accordingly, as the first claim to reopen the matter of 
service connection for PTSD following the September 1989 VA 
decision was filed in March 1996, the Veteran clearly is not 
entitled to assignment of an effective date earlier than 
October 30, 1995, for the grant of service connection for 
PTSD.

Turning to the matter of the effective date of the award of a 
100 percent evaluation,
It is again noted that the record is devoid of any 
communication from the Veteran or any representative 
concerning psychiatric disability until 1996.  The record 
does, however, contain the report of the October 1995 
hospitalization for psychiatric disability, which shows that 
the Veteran was admitted for psychiatric problems at the 
behest of his employer because of difficulty getting along 
with coworkers.  The Board notes that there are no VA medical 
records on file for the period between 1993 and October 1995 
referring to psychiatric problems.  The Board consequently 
accepts the October 30, 1995, date of admission as the date 
of claim.  See 38 C.F.R. § 3.157.  Moreover, given that the 
Veteran's admission was prompted by his employer's concerns 
over his behavior, and as the record shows that shortly 
thereafter the Veteran ceased to work on account of his 
psychiatric problems, the Board finds that the Veteran's 
psychiatric disability was 100 percent disabling as of 
October 30, 1995.

As to whether it was factually ascertainable that the 
increase in severity occurred in the year prior to October 
30, 1995, the Veteran indicated on admission that his 
symptoms had been ongoing, and has argued that even before 
the admission he was experiencing difficulty with his 
coworkers.  However, the VA records show that he admitted his 
symptoms became acutely worse in October 1995.  Moreover, he 
was, in fact, gainfully employed prior to his admission, and 
his self-described symptoms for the period prior to October 
30, 1995, do not even remotely approximate the criteria for a 
100 percent evaluation.  There simply is no contemporaneous 
evidence in the year prior to October 1995 suggesting that 
the psychiatric disorder increased in severity.  Accordingly, 
assignment of an effective date earlier than October 30, 
1995, for the award of a 100 percent evaluation is not 
warranted.

In sum, regardless of whether this case involves the 
appropriate effective date for the grant of service 
connection for PTSD, or the effective date for the assignment 
of a 100 percent evaluation, the preponderance of the 
evidence is against assignment of an effective date earlier 
than October 30, 1995.  Following the September 1989 denial 
of his claim of service connection for PTSD, the probative 
evidence shows that he first filed to reopen that claim in 
1996.  Moreover, there is no credible or probative evidence 
suggesting that the disorder worsened in severity during the 
year prior to his revised date of claim, the October 30, 
1995, hospital admission.

Accordingly, the Veteran's claim for an effective date 
earlier than October 30, 1995, for the grant of service 
connection for PTSD and the award of a 100 percent rating 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than October 30, 
2005, for the grant of service connection for PTSD and award 
of a 100 percent rating is denied.


REMAND

In February 2008, the Veteran submitted materials suggesting 
that he had appealed the issue of entitlement to an earlier 
effective date for the grant of special monthly compensation.  
Specifically, the Veteran submitted two pages of a July 3, 
2007, statement of the case which indicates that an April 29, 
2006, rating decision granted entitlement to special monthly 
compensation.  According to the statement of the case, the 
Veteran was notified of the rating action on May 12, 2006, 
and that he disagreed with the rating action on June 7, 2007.  
With his February 2008 submission, the Veteran also included 
a copy of the June 2007 notice of disagreement.

Unfortunately, the claims file does not contain the original 
April 2006 rating decision, May 2006 notice of the decision, 
June 2006 notice of disagreement, or July 2007 statement of 
the case.  This leads the Board to believe that the RO may 
have created a temporary file for documents pertaining to 
issues other than the one addressed in the decision portion 
of this action.  At this point, given that the documents 
submitted by the Veteran at least suggest that a timely 
notice of disagreement has been submitted on the matter of 
the proper effective date for the award of special monthly 
compensation, the undersigned finds that the Board has 
jurisdiction to remand the issue to obtain any temporary file 
to discern whether the issue is properly in appellate status.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims files any temporary 
folders for the Veteran.  If such 
temporary files do not exist, the RO 
should undertake a search of its facility 
to locate any documents for the Veteran 
associated with his claim for an earlier 
effective date for the award of special 
monthly compensation.

2.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case and provide the 
appellant and his representative an 
opportunity to respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009). 




____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


